Citation Nr: 1626848	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  15-00 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

The propriety of the reduction in the evaluation of service-connected degenerative disc disease of the lumbar spine from 40 percent to 20 percent, effective June 1, 2013.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1976 to May 1980 and from May 1980 through May 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Board acknowledges that the rating reduction issue on appeal stems from a February 2012 claim for an increased rating in excess of 40 percent for degenerative disc disease.  However, rating reductions claims are separate from increased ratings claims.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-80   (1992) ("The BVA incorrectly phrased the issue in terms of whether appellant was entitled to an increased rating; in fact and in law, the issue presented to the BVA, and to this Court, is not whether the veteran was entitled to an increase but whether the reduction of appellant's rating from 100% to 10% was proper."); see also Peyton v. Derwinski, 1 Vet. App. 282, 286   (1991) ("This is a rating reduction case, not a rating increase case.").  As such, if a claim is appealed to the Board on the basis of a reduction only, there is no need to also discuss whether ratings in excess of the reduction are warranted.  

In this case, the Veteran only appealed the rating reduction issue to the Board, but not the increased rating issue for degenerative disc disease.  Specifically, after the Veteran filed his February 2012 increased rating claim for degenerative disc disease, the RO denied the increased rating claim in a December 2012 rating decision.  However, a review of the record shows that the Veteran did not submit a notice of disagreement or substantive appeal (e.g., VA Form 9 or equivalent statement) for the increased rating issue.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.300, 20.302 (2015).  In fact, in his December 2012 statement in response to the RO's denial of an increased evaluation in excess of 40 percent and the proposal for the reduction, he specifically referenced the reduction, but not an evaluation in excess of 40 percent.  Thus, the issue of entitlement to an increased rating in excess of 40 percent for degenerative disc disease is not on appeal.  

Following the November 2014 statement of the case (SOC), the Veteran filed additional statements in December 2014 and March 2015, as well as a copy of the October 2010 VA examination report.  The RO reviewed the October 2010 VA examination report in the November 2014 SOC.  Moreover, a recent law amended 38 U.S.C.A. § 7105 to allow initial review of additional evidence by the Board unless the appellant specifically requests, in writing, initial review by the agency of original jurisdiction (AOJ).  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, § 501, 126 Stat. 1165 (2012) (to be codified at 38 U.S.C.A. § 7105).  This provision became effective on February 2, 2013, and is applicable in this case.  Thus, a waiver of the RO's initial consideration of any additional evidence submitted by the Veteran is not needed in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. In August 2009, the RO increased the Veteran's disability rating for degenerative disc disease of the lumbar spine to 40 percent, effective from March 18, 2009, based on the findings of a July 2009 VA examination.

2.  In a December 2012 rating decision, the RO proposed to reduce the disability evaluation for degenerative disc disease of the lumbar spine to 20 percent.

3.  The Veteran was notified at his latest address of record of the contemplated action, furnished detailed reasons, and given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level. 

4.  In a March 2013 rating, the RO reduced the disability rating for the Veteran's degenerative disc disease of the lumbar spine from 40 percent to 20 percent, effective June 1, 2013.

5.  The evidence reflects material improvement in the Veteran's degenerative disc disease of the lumbar spine that has been maintained under the ordinary conditions of life. 


CONCLUSION OF LAW

The reduction of the disability rating for degenerative disc disease of the lumbar spine from 40 percent to 20 percent, effective June 1, 2013, was proper.  38 U.S.C.A. §§ 1155, 5103, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Moreover, as will be discussed below, the regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  

In this case, the RO sent the Veteran a letter in July 2012 in connection with his claim for an increased evaluation.  In that letter, the RO informed him of the evidence needed to substantiate his claim for an increased evaluation and advised him of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

Thereafter, the RO proposed a rating reduction.  The RO sent him a letter in December 2012 notifying him of the proposal, as well as a copy of the rating decision.  As explained in detail below, the RO complied with the notification procedures of 38 C.F.R. § 3.105(e), and the Board finds that this compliance essentially meets the notification requirements.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  While the Veteran is in receipt of disability benefits from the Social Security Administration, the RO obtained these records in August 2008.  The Veteran has not identified any outstanding records that are available and relevant to the claim being decided herein.  

The Veteran was also afforded a VA examination in November 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination was adequate because it is
predicated on a review of the Veteran's medical history as well as on an examination and fully addresses the rating criteria that are relevant to rating the disability in this case.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his latest address of record of the contemplated action, furnished detailed reasons, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e).  

Furthermore, section 3.105(i) requires that the veteran be informed that he may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  The regulation provides that if a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date; that the hearing will be conducted by VA Personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility; and that if a predeterminations hearing is timely requested, benefit payments hall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i).  Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e).  

In this case, the RO issued an August 2009 supplemental statement of the case, increasing the Veteran's evaluation for degenerative disc disease from 20 percent to 40 percent effective March 18, 2009.  The RO granted the increased evaluation based on the results of a July 2009 VA examination and the Veteran's VA treatment records, showing forward flexion of the lumbar spine limited to less than 30 degrees.  

Thereafter, in a December 2012 rating decision, the RO proposed a reduction of the Veteran's evaluation for degenerative disc disease from 40 percent to 20 percent.  The proposed reduction was based on a November 2012 VA examination, showing forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

In December 2012, the RO sent the Veteran a letter at his most recent mailing address, which notified him of the proposed reduction.  The letter also informed the Veteran that he had 60 days to submit evidence showing that his current evaluation should not be reduced.  The letter further advised him that he had 30 days to request a personal hearing to present evidence or argument on the issue.  The Veteran immediately responded to the proposed reduction with a December 2012 statement, demonstrating his receipt of the proposal.  

The RO effectuated the reduction from 40 percent to 20 percent in a March 2013 rating decision.  The RO explained that a 40 percent evaluation is not warranted unless there is forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  The 40 percent evaluation was reduced to 20 percent, effective on the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expired.  In particular, the RO notified the Veteran on March 4, 2013, of the decision to reduce his benefits effective June 1, 2013.  

Based on the foregoing, the Board finds that the RO complied with the procedural requirements of section 3.105 regarding the reduction of the rating in question.  Thus, the remaining question in this case is whether the reduction in the evaluation for service-connected degenerative disc disease from 40 percent to 20 percent was supported by the evidence.  Specific legal standards govern this question.  

Where a disability rating has been continued for at least 5 years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation.  In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability.  38 C.F.R. § 3.344(a).  Likewise, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures.  38 C.F.R. § 3.344(b). 

In this case, however, the 40 percent rating in question was not in effect for 5 years or more; therefore, 38 C.F.R. § 3.344 (a) and (b) do not apply.  Accordingly, reexaminations disclosing improvement, physical or mental, in these cases will warrant reduction in rating.  38 C.F.R. § 3.344(c). 

The determination in a reduction in rating case must include the proper application as to the standard of proof.  To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); Peyton, 1 Vet. App. at 286.  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  

Turning to the provisions in effect regarding evaluation of the specific disability under consideration, the Board notes that the rating criteria for diseases and injuries of the spine set forth under 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243.  The Veteran's degenerative disc disease is evaluated under Diagnostic Code 5242 for degenerative arthritis of the spine.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.  General Rating Formula for Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  Here, the Veteran is in receipt of a separate 20 percent evaluation for radiculopathy of the left lower extremity associated with his service-connected degenerative disc disease.  

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (2) and Plate V.  

In addition, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id., Note (2).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the reduction of the rating from 40 percent to 20 percent was proper. 

The Veteran was afforded VA examinations in July 2009, October 2010, and November 2012.  The RO based the increased evaluation from 20 percent to 40 percent on the July 2009 examination report showing forward flexion of the lumbar spine limited to less than 30 degrees.  At that examination, the Veteran denied having any bowel incontinence, bladder incontinence, and incapacitating episodes, but he did report having weekly flare-ups and balance problems.  The examiner measured the Veteran's range of motion as forward flexion to 20 degrees, extension to 5 degrees, lateral flexion to 20 degrees on the right and 5 degrees on the left, and rotation to 20 degrees on the right and 15 degrees on the left, with pain at the end point of each range, but without change on repetition.  The examiner noted the Veteran's diminished light touch sensation in the left lower extremity, but otherwise reported normal neurological sensation and full strength in both lower extremities.  

At the October 2010 VA examination, the Veteran described constant pulsating pain, but again denied having any bladder or bowel dysfunction.  The examiner measured the Veteran's range of motion as forward flexion to 70 degrees, extension to 30 degrees, lateral flexion to 30 degrees on the right and 20 degrees on the left, and rotation to 30 degrees on the right and 20 degrees on the left, with objective evidence of pain, but without additional limitation on repetition.  The examiner noted that he had normal reflexes, normal sensory testing, and full motor strength, without any muscular atrophy or gait abnormality.  The examiner also found no muscular spasm, guarding, tenderness, or weakness.  In addition, the Veteran had a normal gait and normal spinal curvatures.  

At the November 2012 VA examination, the Veteran reported having pain radiating to his left little toe and monthly flare-ups.  He also reported the use of a back brace and a cane, but he denied having any incapacitating episodes.  The examiner measured the Veteran's range of motion as forward flexion to 40 degrees, extension to 10 degrees, lateral flexion to 10 degrees on the right and 5 degrees on the left, and rotation to 15 degrees on the right and 10 degrees on the left; with pain at 20 degrees of flexion, 10 degrees of extension, 10 degrees of right lateral flexion, 5 degrees of left lateral flexion, 10 degrees of right rotation, and 5 degrees of left rotation.  His range of motion was not further limited upon repetition.  The examiner noted that the Veteran had instability of station; disturbance of locomotion; interference with sitting, standing, or weight bearing; tenderness to palpation; and muscular spasm severe enough to cause an abnormal gait.  Despite the lack of muscular atrophy, the examiner reported weakened left lower extremity motor strength and decreased left lower extremity sensation, normal right lower extremity motor strength and sensation, and normal reflexes in both lower extremities.  The examiner assessed the Veteran's left lower extremity radiculopathy as moderate, but found no signs of right lower extremity radiculopathy.  

Upon review of the evidence, it is clear that a reduction to a 20 percent evaluation was proper.  The Veteran's range of motion had significantly improved, as demonstrated by comparing both the October 2010 and November 2012 VA examination reports against the July 2009 VA examination report.  His flare-ups had also decreased from weekly as reported in July 2009 to monthly as reported in November 2012.  Further, the October 2010 and November 2012 VA examiners both noted the lack of additional limitation of motion after repetitive-use testing.  

Moreover, after the July 2009 VA examination, a VA treatment record dated in December 2009 records showed only a mildly decreased range of flexion, extension, and lateral flexion with pain.  In September 2011, the VA treatment records noted a range of motion limited by pain without tenderness, but do not record a measurement of that range of motion.  In October 2013, the Veteran indicated that his pain was well controlled to maintain function and activities of daily living.  In October 2014, the Veteran reported a range of motion limited by back pain and the use of a cane, which is consistent with his lay statements at the November 2012 VA examination disclosing improvement.  

The Veteran has not been shown to have forward flexion of the thoracolumbar spine to 30 degrees or less since the July 2009 VA examination.  As noted above, he had forward flexion to 70 degrees at the October 2010 VA examination and forward flexion to 40 degrees at the November 2012 VA examination.  Those reports show that the improvement was not temporary, but rather that he maintained forward flexion greater than 30 degrees over the course of a couple years.   

In addition, the Veteran has never been shown to have favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes as defined by regulation.  He has also been granted a separate 20 percent evaluation for radiculopathy of the left lower extremity, which is not on appeal.  The evidence does not demonstrate any other neurological manifestations of the service-connected lumbar spine disability.  

Based on the foregoing, the Board finds that there is objective medical evidence reflecting improved range of motion.  Moreover, the Veteran has reported less frequent flare-ups and has indicated that he is able to function and perform activities of daily living.  Thus, the Board concludes that there has been improvement in the disability that has been maintained under ordinary conditions of life.  Accordingly, the preponderance of the evidence supports the reduction of the Veteran's disability evaluation for degenerative disc disease from 40 percent to 20 percent.  




ORDER

The reduction in the disability rating for service-connected degenerative disc disease of the lumbar spine from 40 percent to 20 percent, effective June 1, 2013, was proper.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


